DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on July 20, 2022 and is acknowledged.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a free axial length” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: “devices for purging" in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “device for purging” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “for purging” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 26 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
The specification does not provide any equivalent structure for the “devices for purging" under 112 and because the specification fails to positively set forth what the equivalent structure should be for the means clause, the claims are unclear under 112 because Examiner does not know what the means structure should be.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2-10, 12- 16 and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recited the limitation “a device for purging” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 7 in line 2, recites the limitations “the second end of the rotor has a free axial length measured from the bearing up to a center point” is indefinite, the recitation is unclear since in claim 19, the first end of the rotor is recited to be mounted on the bearings.
Claim 10 in line 4, recites the limitations “the free axial length”. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 in lines 2-3, recites the limitations “the rotor end side surface”. There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected (as best understood) under 35 U.S.C. 102(a)(1) as being anticipated by Mitsuo. EP. Patent (0,249,879) hereinafter Mitsuo.
Regarding claim 20,
Mitsuo discloses a machine (see fig.8) comprising: 
a stator (57,70); and 
a rotor (60-62) that is rotatable around a central axis (see col.7 lines 29-33) and has a first end (end marked with element 65, see fig.8) and an opposite second end (end marked with element 57, see fig.8), the first end of the rotor being mounted to a bearing (64-65) and the second end of the rotor being non-mounted in a cantilevered fashion (see fig.8), 
the second end (end marked with element 57, see fig.8) of the rotor having an end side surface (outer surface of element 62),
the end side surface (see fig.8) being annular (round shape around CL see fig.8 in claim 19) around a center intersected by the central axis when the rotor is stationary (see fig.8),
the end side surface (see fig.8) positioned adjacent to an opposing side surface (inner surface of element 57, see fig.8) of the stator to form a sealing gap therebetween (see fig.8, sealing gap is not defined therefore is interpreted to be a gap), and 
the end side surface (see fig.8) being curved or beveled in an edge region (see fig.8) thereof to provide a free space between the end side surface and the opposing side surface of the stator for the edge region of the end side surface when the second end of the rotor experiences deflection with respect to the central axis during operation of the machine (see fig.8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Mitsuo. EP. Patent (0,249,879) hereinafter Mitsuo.
Regarding claim 21,
Mitsuo discloses a machine (see fig.8) comprising: 
a stator (57,70); and 
a rotor (60-62) that is rotatable around a central axis (see col.7 lines 29-33) and has a first end (end marked with element 65, see fig.8) and an opposite second end (end marked with element 57, see fig.8), the first end of the rotor being mounted to a bearing (64-65) and the second end of the rotor being non-mounted in a cantilevered fashion (see fig.8), 
the second end (end marked with element 57, see fig.8) of the rotor having an end side surface (outer surface of element 62),
the end side surface (see fig.8) being annular (round shape around CL see fig.8 in claim 19) around a center intersected by the central axis when the rotor is stationary (see fig.8),
the end side surface (see fig.8) positioned adjacent to an opposing side surface (inner surface of element 57, see fig.8) of the stator to form a sealing gap therebetween (see fig.8, sealing gap is not defined therefore is interpreted to be a gap), and 
the end side surface (see fig.8) being curved (see fig.8) to provide a free space between the end side surface and the opposing side surface of the stator for an edge region of the end side surface when the second end of the rotor experiences deflection with respect to the central axis during operation of the machine (see fig.8), but Mitsuo is silent about the end side surface to have a frusto-conical surface shape and since no criticality is recited for the end side surface to have a frusto-conical surface shape and well known in the mechanical art for surfaces to have different shape which would be deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the end side surface to have a frusto-conical surface shape to ensure effective and proper operation. Accordingly, it has been held that a shape (i.e. the shape of the slide rails) will have a tangible structure arriving of the structure is a matter of intended function which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 2-10, 16 and 19 are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Mitsuo. EP. Patent (0,249,879) hereinafter Mitsuo in view of Adams US. Patent (3,540,664) hereinafter Adams.
Regarding claim 19,
Mitsuo discloses a machine (see fig.8) comprising: 
a stator (57,70); and 
a rotor (60-62) that is rotatable around a central axis (see col.7 lines 29-33) and has a first end (end marked with element 65, see fig.8) and an opposite second end (end marked with element 57, see fig.8), the first end of the rotor being mounted to a bearing (64-65) and the second end of the rotor being non-mounted in a cantilevered fashion (see fig.8), 
the second end (end marked with element 57, see fig.8) of the rotor having an end side surface (outer surface of element 62),
the end side surface (see fig.8) having a center intersected by the central axis when the rotor is stationary (see fig.8), 
the end side surface (see fig.8) positioned adjacent to an opposing side surface (inner surface of element 57, see fig.8) of the stator to form a sealing gap therebetween (see fig.8, sealing gap is not defined therefore is interpreted to be a gap), and 

    PNG
    media_image1.png
    382
    561
    media_image1.png
    Greyscale

the end side surface (see fig.8) being curved or beveled in an edge region (see fig.8) thereof to provide a free space between the end side surface and the opposing side surface of the stator for the edge region of the end side surface when the second end of the rotor experiences deflection with respect to the central axis during operation of the machine (see fig.8); and a device (pipes elements 75,76) for controlling temperature with a gaseous fluid (see col.7 lines 41-44), but Mitsuo is silent about a device for purging the sealing gap.
Mitsuo and Adams disclose both art in the same field of endeavor (i.e. comminuting).
Adams, in a similar art, teaches a cantilevered rotary drum (fig.1 and 3) having a device (suitable source of vacuum) for purging the chamber (26) including the sealing gap with a gaseous fluid (air, as recited in Col.3 lines 61-74). Adams teaches the device to vacuum the air with small particles out of the chamber (Col.3 lines 61-74).
It would have been obvious to the skilled artisan before the effective filing date to construct the cantilever-mounted rotor machine of Mitsuo with a device capable of purging as taught by Adams, as it would be beneficiary to Mitsuo to be able to vacuum the air with small particles out of the chamber and reduce on maintenance time.
Regarding claim 2,
The prior art Mitsuo as modified by Adams, discloses all limitations in claim 19.
Mitsuo discloses wherein the opposing side surface of the stator (57,70) is a component of a housing (see fig.8). 
Regarding claim 3,
The prior art Mitsuo as modified by Adams, discloses all limitations in claim 19.
Mitsuo discloses wherein the opposing side surface of the stator (57,70) contains a material outlet opening (opening of element 73) opposite the end side surface (62) of the second end of the rotor (60-62).
Regarding claim 4,
The prior art Mitsuo as modified by Adams, discloses all limitations in claim 19.
Mitsuo discloses wherein the end side surface (62) of the second end of the rotor (60-62) is embodied in the form of a frustum, cone or spherical cap (see fig.8).
Regarding claim 5,
The prior art Mitsuo as modified by Adams, discloses all limitations in claim 19.
Mitsuo discloses wherein the opposing side surface of the stator (57,70) is shaped analogous to the end side surface (62) of the second end of the rotor (60-62), the sealing gap (fig.8) having at least a constant width even when the second end of the rotor (60-62) is deflected with respect to the center axis during operation of the machine when the rotor (60-62) is rotating (the device is structured as claimed therefore is inherently capable for such function/operation).
Regarding claim 6,
The prior art Mitsuo as modified by Adams, discloses all limitations in claim 19.
Mitsuo discloses wherein when the rotor (60-62) is stationary the sealing gap has a greater width at an outer edge of the end side surface (62) of the second end of the rotor (60-62) than at a center point of the end side surface (62) of the second end of the rotor (58-62, see fig.8).

    PNG
    media_image2.png
    383
    620
    media_image2.png
    Greyscale

Regarding claim 7,
The prior art Mitsuo as modified by Adams, discloses all limitations in claim 19.
Mitsuo discloses wherein the end side surface (62) of the second end of the rotor (60-62) is convexly spherical (see fig.8), 
when the rotor (60-62) is stationary, the second end of the rotor (60-62) has a free axial length measured from the bearing up to a center point of the end side surface (62) of the second end of the rotor (see fig.8), and 

    PNG
    media_image3.png
    377
    561
    media_image3.png
    Greyscale

the end side surface (62) of the second end of the rotor (60-62) has a radius which is equal to the free axial length of the second end of the rotor (see fig.8).
Regarding claim 8,
The prior art Mitsuo as modified by Adams, discloses all limitations in claim 19.
Mitsuo discloses wherein the end side surface (62) of the second end of the rotor (60-62) is convexly spherical (see fig.8), and 

    PNG
    media_image4.png
    383
    708
    media_image4.png
    Greyscale

the convexly spherical end side surface of the second end of the rotor (60-62) has a smaller radius at an outer edge of the end side surface of the second end of the rotor (60-62) than at a center point of end side surface of the second end of the rotor (60-62, see fig.8).
Regarding claim 9,
The prior art Mitsuo as modified by Adams, discloses all limitations in claim 19.
Mitsuo discloses wherein the opposing side surface of the stator (57,70) lying opposite the end side surface (62) of the second end of the rotor (60-62) is concavely spherical (see fig.8).
Regarding claim 10,
The prior art Mitsuo as modified by Adams, discloses all limitations in claim 9.

    PNG
    media_image5.png
    383
    689
    media_image5.png
    Greyscale

Mitsuo discloses wherein the concavely spherical opposing side surface of the stator (57,70) has a radius which, measured at a center of the end side surface (62) of the second end of the rotor (60-62) when the rotor is stationary (see fig.8) but Mitsuo does not disclose the radius of the concavely spherical opposing side surface of the stator to be equal to the free axial length plus a width of the sealing gap and since no criticality is recited for the radius of the concavely spherical opposing side surface of the stator to be equal to the free axial length plus a width of the sealing gap and well known in the mechanical art for radius of convex surface to have different size deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the radius of the concavely spherical opposing side surface of the stator to be equal to the free axial length plus a width of the sealing gap to ensure effective and proper operation. Accordingly, it has been held that where mere a scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Regarding claim 16,
The prior art Mitsuo as modified by Adams, discloses all limitations in claim 19.
Mitsuo discloses wherein when the rotor (60-62) is stationary the sealing gap (see fig.8) has a width (see fig.8 in claims 6 and 19), when measured at a center of the rotor end side surface (interpreted as end side surface, 62), however Mitsuo is silent about the width to be less than or equal to 1 mm and since no criticality is recited for the width to be less than or equal to 1 mm and well known in the mechanical art for gap to have different sizes in width which would be deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the width to be less than or equal to 1 mm to ensure effective and proper operation. Accordingly, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over hereinafter Mitsuo in view of Adams as applied to claim 19 above, and further in view of Pausch et al. US. Publication (2013/0264402) hereinafter Pausch.
Regarding claim 12,
The prior art Mitsuo as modified by Adams, discloses all limitations in claim 19.
Mitsuo does not disclose wherein the rotor contains a bladed classifier wheel, and the bladed classifier wheel is formed or arranged at the second end of the rotor and contains the end side surface of the second end of the rotor. 
Mitsuo and Pausch disclose both art in the same field of endeavor (i.e. comminuting).
Pausch, in a similar art, teaches a cantilevered rotary drum (fig.1 and 3) having the rotor (28,32) contains a bladed classifier wheel (32, see para.[0010] lines 14-16), and the bladed classifier wheel (32) is formed or arranged at the second end of the rotor and contains the end side surface of the second end of the rotor (see fig.1 and 3b, the device is structured as claimed therefore is inherently capable to be used in an air classifier). Pausch teaches the bladed classifier wheel to generate material flow (see para.[0027] lines 13-14).
It would have been obvious to the skilled artisan before the effective filing date to construct the cantilever-mounted rotor machine of Mitsuo with a bladed classifier wheel as taught by Pausch, as it would be beneficiary to Mitsuo to be able to generate material flow and facilitate operation.
Regarding claim 13,
The prior art Mitsuo as modified by Adams, discloses all limitations in claim 19.
Mitsuo does not disclose wherein the rotor contains as a rotor end body, a grinding-body separating device or a bladed rotor body, and the grinding-body separating device or the bladed rotor body is formed or arranged at the second end of the rotor and contains the end side surface of the second end of the rotor.

    PNG
    media_image6.png
    544
    532
    media_image6.png
    Greyscale

Pausch, in the similar art, teaches a cantilevered rotary drum (fig.1 and 3) having wherein a rotor (28,32) contains as a rotor end body , a grinding-body separating device (30,31) or a bladed rotor body (32), and the grinding-body separating device (30,31) or the bladed rotor body (32) is formed or arranged at the second end of the rotor (as shown in fig.1) and contains the end side surface of the second end of the rotor (see fig.1 and 3b). Pausch teaches the grinding-body separating device or the bladed rotor body to generate material flow assigned to the separation device (see para.[0027] lines 12-15).
It would have been obvious to the skilled artisan before the effective filing date to construct the cantilever-mounted rotor machine of Mitsuo with a grinding-body separating device or the bladed rotor body as taught by Pausch, as it would be beneficiary to Mitsuo to be able to generate material flow assigned to the separation device and facilitate operation.
Regarding claim 14,
The prior art Mitsuo as modified by Adams and Pausch, discloses all limitations in claim 13.
Mitsuo in view of Pausch discloses wherein the grinding-body separating device (Pausch, 30-31) or the bladed rotor body (Pausch, 32) contains a discharge space (Pausch, space within element 33) through which a discharge gas flows (Pausch, since no liquid is recited in the art, air is considered to be a gas since it is a mixture of gas), and which opens through a material outlet opening (Mitsuo, opening of element 73) into a discharge connector (Mitsuo, 73) for ground material, which discharge connector is angled of 2° to 15° (Mitsuo, see fig.8).
Regarding claim 15,
The prior art Mitsuo as modified by Adams and Pausch, discloses all limitations in claim 12.
Mitsuo in view of Pausch discloses wherein the bladed classifier wheel (Pausch, 32 as shown in fig.5) contains a discharge space (Pausch, 33) which is unobstructed (Pausch, Para.[0032] recited the grinding stock to be sucked out of the central bore/discharge space, therefore it is considered to be unobstructed).
Response to Arguments
In response to Applicant’s arguments in the remarks dated 07/20/2022 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the objection and 35 U.S.C. 112 rejections are withdrawn, and new objections and rejections are given based on the amendment.
Applicant's arguments with respect pages 3-8, Applicant's arguments have been considered but are moot since the scope of the claim has changed, and based on the newly presented amendment, new references for rejections are introduced as set forth in this Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 8, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725